Citation Nr: 1730675	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  05-14 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for diabetes mellitus type II.  

5.  Entitlement to service connection for diabetic retinopathy.  

6.  Entitlement to service connection for morbid obesity.  

7.  Entitlement to service connection for an acquired psychiatric disorder.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to an initial disability rating in excess of 10 percent for a right leg disability, to include shin splints.  

11.  Entitlement to an initial disability rating in excess of 10 percent for a left leg disability, to include shin splints.  

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978.  

These matters come to the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs (V) Regional Office (RO) in Montgomery, Alabama.  

Without rehashing the complex procedural history of these matters, the Board most recently remanded these matters in October 2014 for additional development; as discussed further below, the matters are now properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's appeal previously included a claim of entitlement to service connection for a back injury with spina bifida occulta L-5; however, this claim was fully granted within a March 2017 RO decision and is no longer before the Board.  


FINDINGS OF FACT

1.  A right ankle disability did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

2.  A left ankle disability did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

3.  A neck disability did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

4.  Diabetes mellitus type II did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

5.  Diabetic retinopathy did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

6.  Morbid obesity did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

7.  An acquired psychiatric disorder did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

8.  Hypertension did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

9.  Sleep apnea did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to a service-connected disability.  

10.  For the entire period on appeal, the Veteran's service-connected right leg disability, to include shin splints, has been manifested by no worse than ongoing subjective complaints of pain and tenderness, without noncompensable limitation of motion or moderate knee or ankle disability.  

11.  For the entire period on appeal, the Veteran's service-connected left leg disability, to include shin splints, has been manifested by no worse than ongoing subjective complaints of pain and tenderness, without noncompensable limitation of motion or moderate knee or ankle disability.  

12.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

5.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

6.  The criteria for service connection for morbid obesity have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

7.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to morbid obesity, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

9.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

10.  The criteria for an initial disability rating in excess of 10 percent for a right leg disability, to include shin splints, have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Code 5262 (2016).  

11.  The criteria for an initial disability rating in excess of 10 percent for a left leg disability, to include shin splints, have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic Code 5262 (2016).  

12.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

With respect to the Veteran's claims on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As noted above, these matters were most recently remanded by the Board in October 2014 for additional development; specifically, the Board directed the RO to request relevant VA treatment records, private treatment records, Vocational Rehabilitation records, Worker's Compensation records, and to afford the Veteran relevant VA examinations.  Notably, the Veteran did not respond to October 2015 or November 2015 development letters; therefore, the Board finds that the requested development has been completed to the extent possible, and the matters are now properly before the Board.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Board acknowledges its heightened duty to assist given that the majority of the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

As such, following a review of the claims file, the Board concludes that all available records identified by the Veteran as relating to the claims decided herein have been obtained, to the extent possible.  Moreover, the record contains sufficient evidence to make a decision regarding the Veteran's claims adjudicated herein.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

II.A.  Bilateral Ankles  

The Veteran claims entitlement to service connection for bilateral ankle disabilities, to include as secondary to his service-connected bilateral leg disabilities including shin splints.  

Following a review of the evidence of record, and as discussed below, the Board finds the preponderance of evidence weighs against the Veteran's claims.  While it is clear the Veteran has reported bilateral ankle pain in the context of his claims, it is significant that there is no probative evidence that he has a chronic left ankle disability during the pendency of the appeal that is related to service or a service-connected disability in order to warrant service connection.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, pain, generally does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

While the record is clear that the Veteran has a current right ankle disability, diagnosed as right sinus tarsi syndrome with a history of ankle instability and status post avulsion fracture (due to an old injury of the right ankle since he stepped in a hole and twisted it in 1992 or 1993) as well as chronic right ankle sprain, there is no probative evidence that a right ankle disability manifested by arthritis first had onset during active service or within one year of service discharge.  Service treatment records are unavailable except for the Veteran's normal July 1976 enlistment examination and concurrent report of medical history, and a July 1978 recommendation for discharge by reason of unsuitability due to apathy and defective attitude, without documented complaints, treatment, or diagnosis of a bilateral ankle disability.  

Moreover, post-service treatment records document that the Veteran was first afforded a VA examination shortly after separation from active service in January 1979; at that time, he did not report any ankle pain, and no ankle disability was diagnosed by the VA examiner.  As such, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Significantly, there is no probative evidence of a nexus between the Veteran's current right ankle disability and his active service or a service-connected disability.  In this regard, the highly probative findings of the February 2016 VA examiner, including that the Veteran did not have a chronic left ankle disability and that his right ankle disability was less likely than not incurred in or caused by active service or caused or aggravated by a service-connected disability, weigh against the Veteran's claim, and there is no conflicting objective medical nexus evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

An August 2007 Social Security Administration (SSA) musculoskeletal examination revealed a recent diagnosis of Achilles rupture and a subsequent March 2008 SSA decision found the Veteran to be disabled from November 30, 2004 due to various disabilities, including chronic ankle instability; however, there is no probative evidence within SSA disability records regarding a nexus between a current right or left ankle disability and the Veteran's active service or a service-connected disability.  

To the extent the record contains medical literature indicating a possible nexus between shin splints, for which the Veteran is service connected, and nearby joints, including the ankle, the Board notes that such evidence is of no probative value given that it does not reference the specific facts particular to the Veteran's claim.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between his claimed bilateral ankle disabilities and his active service or a service-connected condition, they are afforded little probative value, as the Veteran is not shown to possess medical expertise required to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The 2016 VA medical opinion outweighs the Veteran's opinion.

Therefore, the Board concludes service connection is not warranted for the claimed bilateral ankle disabilities on direct or secondary bases.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Neck

The Veteran next claims entitlement to service connection for a neck disability, to include as secondary to his service-connected bilateral leg disability.  Specifically, he has reported an in-service injury to his neck, claimed as whiplash, in December 1977 after a bus on which he was a passenger was struck by a car from behind.  

Following a review of the evidence of record, and as discussed below, the Board finds the preponderance of evidence weighs against the Veteran's claim.  While the record is clear that the Veteran has a current neck disability, diagnosed as degenerative arthritis of the cervical spine upon VA examination in February 2016, there is no probative evidence that his cervical spine arthritis first manifested during active service or within one year of service discharge.  Service treatment records are unavailable except for the Veteran's normal July 1976 enlistment examination and concurrent report of medical history, and a July 1978 recommendation for discharge by reason of unsuitability due to apathy and defective attitude, without documented complaints, treatment, or diagnosis of a neck disability.  

Moreover, post-service treatment records document the Veteran's complaints of lower back pain and lumbosacral strain following a 1977 bus accident; however, there are no concurrent complaints regarding his neck or cervical spine.  Additionally, a December 1978 VA examination documents a normal examination of his neck, without a resulting diagnosis of a chronic neck disability related to active service.  As such, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Significantly, there is no probative evidence of a nexus between the Veteran's current neck disability and his active service or a service-connected disability.  Rather, the Board affords great probative value to the findings of the February 2016 VA examiner who noted that according to medical literature, the most common cause of cervical degenerative arthritis is wear and tear, and although it can also be caused by trauma to the neck, there is no competent evidence of any trauma to the Veteran's neck and no medical correlation between the Veteran's service-connected bilateral legs/shin splints and his cervical degenerative arthritis.  As such, the examiner concluded that the Veteran's cervical spine degenerative arthritis, first diagnosed in 2016, is less likely than not incurred in or caused by active service and less likely than not proximately due to or aggravated by a service-connected disability.  Such probative evidence weighs against the Veteran's claim, and there is no conflicting objective medical nexus evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

To the extent the record contains medical literature indicating a possible nexus between shin splints, for which the Veteran is service connected, and other musculoskeletal joints, the Board notes that such evidence is of no probative value given that it does not reference the specific facts particular to the Veteran's claim.  See Wallin, 11 Vet. App. 509; see also Sacks, 11 Vet. App. at 317.  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between his claimed neck disability and his active service or a service-connected condition, they are afforded little probative value, as the Veteran is not shown to possess medical expertise required to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  The 2016 VA medical opinion outweighs the Veteran's opinion.

Therefore, the Board concludes service connection is not warranted for the Veteran's claimed neck disability on direct or secondary bases.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

II.C.  Diabetes Mellitus Type II & Diabetic Retinopathy

The Veteran also claims entitlement to service connection for diabetes mellitus type II and background diabetic retinopathy.  

Following a review of the evidence of record, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

The Board acknowledges that service treatment records are unavailable except for the Veteran's normal July 1976 enlistment examination and concurrent report of medical history, and a July 1978 recommendation for discharge by reason of unsuitability due to apathy and defective attitude, without documented complaints, treatment, or diagnosis of diabetes mellitus type II or related complications.  

While post-service treatment records document the Veteran's diagnoses of diabetes mellitus type II in 2006 and diabetic retinopathy in 2008, there is no probative evidence of a nexus between the Veteran's diabetes mellitus or diabetic retinopathy and his active service or a service-connected disability.  Rather, the Board affords great probative value to the findings of the February 2016 VA examiner who concluded, based upon a lack of medical evidence of diabetes-related complaints prior to 2006 and medical literature regarding known causes of diabetes, including genetic and environmental factors such as obesity, that the Veteran's diabetes mellitus type II was less likely than not incurred in or caused by his active service or aggravated by another medical condition.  The examiner noted that the Veteran was diagnosed and began treatment for diabetes in 2006 and that his current diabetes was controlled and that his "hgalc" had improved since the initial diagnosis (15.4 in September 2006 and 5.7 in March 2016).  This is evidence against aggravation of a non-service-connected disability by a service-connected disability.  Such probative evidence weighs against the Veteran's claim, and there is no conflicting objective medical nexus evidence of record.  See Nieves-Rodriguez, supra.  

While a March 2008 SSA decision found the Veteran to be disabled from November 30, 2004 due to various disabilities, including diabetes mellitus with diabetic neuropathy, there is no probative evidence within SSA disability records regarding a nexus between diabetes mellitus or background diabetic retinopathy and the Veteran's active service or a service-connected disability.  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between his diabetes mellitus type II with background diabetic retinopathy and his active service or a service-connected condition, they are afforded little probative value, as the Veteran is not shown to possess medical expertise required to render such an opinion.  See Jandreau, supra.  The 2016 VA medical opinion outweighs the Veteran's opinion.

Therefore, the Board concludes service connection is not warranted for the Veteran's claimed diabetes mellitus type II and background diabetic retinopathy on direct or secondary bases.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

II.D.  Morbid Obesity

The Veteran claims entitlement to service connection for morbid obesity.  

Following a review of the evidence of record, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

The Board acknowledges that service treatment records are unavailable except for the Veteran's normal July 1976 enlistment examination and concurrent report of medical history, and a July 1978 recommendation for discharge by reason of unsuitability due to apathy and defective attitude, without documented complaints, treatment, or diagnosis of morbid obesity.  

Post-service VA treatment records document a diagnosis of morbid obesity as early as March 2008; however, there is no probative evidence of a nexus between the Veteran's morbid obesity and his active service, or a service-connected disability.  Rather, the Board affords great probative value to the findings of the February 2016 VA examiner who concluded that the Veteran's morbid obesity was less likely than not incurred in or caused by active service due to a lack of supporting medical evidence, and that he could not otherwise determine the cause of the Veteran's obesity without resorting to mere speculation.  The examiner further concluded that there was no medical evidence to suggest that the Veteran's obesity was caused or aggravated by another medical condition.  Such probative evidence weighs against the Veteran's claim, and there is no conflicting objective medical nexus evidence of record.  See Nieves-Rodriguez, supra.  

While a March 2008 SSA decision found the Veteran to be disabled from November 30, 2004 due to various disabilities, including gross exogenous obesity; however, there is no probative evidence within SSA disability records regarding a nexus between gross exogenous obesity and the Veteran's active service or a service-connected disability.  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between his morbid obesity and his active service or a service-connected condition, they are afforded little probative value, as the Veteran is not shown to possess medical expertise required to render such an opinion.  See Jandreau, supra.  

Regardless, in January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C. §§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis or secondary basis.  The opinion further held that because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection. 

The General Counsel opinion concluded that VA's policy that obesity per se is not a disease for purposes of establishing entitlement to service connection under 38 U.S.C. §§ 1110 and 1131, is consistent with governing statutes and General Counsel precedential decisions, and supported by a number of scientific authorities.  Id.  

The Board is bound by precedent opinions of VA's General Counsel. 38 C.F.R. § 19.5 (2016). Thus, while the record shows that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Id.  Accordingly, as obesity or being overweight is not a disability for VA compensation purposes, the claim for service connection for obesity must be denied.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Therefore, the Board concludes service connection is not warranted for the Veteran's morbid obesity on direct or secondary bases.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

II.E.  Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder.  

Following a review of the evidence of record, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  
The Board acknowledges that service treatment records are unavailable except for the Veteran's normal July 1976 enlistment examination and concurrent report of medical history, and a July 1978 recommendation for discharge by reason of unsuitability due to apathy and defective attitude, without documented complaints, treatment, or diagnosis of an acquired psychiatric disorder.  

While post-service treatment records document various psychiatric diagnoses, including adjustment disorder with depressed mood, major depressive disorder, and schizoaffective disorder, there is no probative evidence of a nexus between any acquired psychiatric disorder and the Veteran's active service or a service-connected disability.  

A March 2008 SSA decision found the Veteran to be disabled from November 30, 2004 due to various disabilities, including adjustment disorder with depressed mood; however, there is no probative evidence within SSA disability records regarding a nexus between adjustment disorder with depressed mood and the Veteran's active service or a service-connected disability.  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between an acquired psychiatric disorder and his active service or a service-connected condition, they are afforded little probative value, as the Veteran is not shown to possess medical or psychiatric expertise required to render such an opinion.  See Jandreau, supra.  

Therefore, the Board concludes service connection is not warranted for an acquired psychiatric disorder on direct or secondary bases.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

II.F.  Hypertension

The Veteran next claims entitlement to service connection for hypertension.  

Following a review of the evidence of record, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  
The Board acknowledges that service treatment records are unavailable except for the Veteran's normal July 1976 enlistment examination and concurrent report of medical history, and a July 1978 recommendation for discharge by reason of unsuitability due to apathy and defective attitude, without documented complaints, treatment, or diagnosis of hypertension.  

Post-service treatment records document a diagnosis of hypertension in 2008, and the Veteran has reported that he was diagnosed as early as 2005; however, there is no probative evidence of a nexus between hypertension diagnosed decades after service discharge and the Veteran's active service or a service-connected disability.  

Rather, the Board affords great probative value to the findings of the March 2017 VA examiner who concluded the Veteran's hypertension was less likely than not incurred in or caused by active service and less likely than not proximately due to or the result of a service-connected condition.  The examiner noted some elevated blood pressure readings as early as 1994; however, she noted that for most adults, there was no identifiable cause of primary essential hypertension, which tends to develop gradually over many years, and concluded there was no medical evidence to suggest the Veteran's hypertension was caused by a medical condition.  When asked if the current severity of hypertension was greater than the baseline, the examiner responded no.  She stated that the Veteran was first diagnosed with hypertension in 1994 and that its baseline had not changed for the greater.  Such is indicative of a finding that hypertension was not aggravated by a service-connected disability.  Such probative evidence weighs against the Veteran's claim, and there is no conflicting objective medical nexus evidence of record.  See Nieves-Rodriguez, supra.  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between an acquired psychiatric disorder and his active service or a service-connected condition, they are afforded little probative value, as the Veteran is not shown to possess medical or psychiatric expertise required to render such an opinion.  See Jandreau, supra.  

Therefore, the Board concludes service connection is not warranted for hypertension on direct or secondary bases.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

II.G.  Sleep Apnea

Finally, the Veteran claims entitlement to service connection for sleep apnea.  

Following a review of the evidence of record, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  
The Board acknowledges that service treatment records are unavailable except for the Veteran's normal July 1976 enlistment examination and concurrent report of medical history, and a July 1978 recommendation for discharge by reason of unsuitability due to apathy and defective attitude, without documented complaints, treatment, or diagnosis of sleep apnea.  

Post-service treatment records document a diagnosis of sleep apnea in 2008, and the Veteran has reported that he was diagnosed as early as 2007, with related complaints of fatigue and increased snoring; however, there is no probative evidence of a nexus between sleep apnea diagnosed decades after service discharge and the Veteran's active service or a service-connected disability.  

Rather, the Board affords great probative value to the findings of the February 2016 VA examiner who concluded the Veteran's sleep apnea was less likely than not incurred in or caused by active service and less likely than not proximately due to or the result of a service-connected condition.  The examiner noted the Veteran was diagnosed with sleep apnea approximately 30 years after service discharge and that there was no evidence of sleep apnea during active service or evidence to suggest that another medical condition caused or aggravated the Veteran's sleep apnea.  Such probative evidence weighs against the Veteran's claim, and there is no conflicting objective medical nexus evidence of record.  See Nieves-Rodriguez, supra.  

The Board has also considered the lay evidence of record; however, to the extent that the Veteran's lay statements assert a nexus between sleep apnea and his active service or a service-connected condition, they are afforded little probative value, as the Veteran is not shown to possess medical expertise required to render such an opinion.  See Jandreau, supra.  

Therefore, the Board concludes service connection is not warranted for sleep apnea on direct or secondary bases.  38 C.F.R. §§ 3.303, 3.310.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


III.  Initial Disability Ratings - Bilateral Leg Disabilities

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim for his bilateral leg disabilities, including shin splints, the Board has considered such claims from the assigned initial effective dates, which the Veteran has not appealed.  The Board has also considered whether any staged rating periods are warranted; however, as discussed below, the evidence does not support the assignment of staged ratings for any period on appeal.  

The Veteran claims entitlement to initial disability ratings in excess of 10 percent for his bilateral leg disabilities, to include shin splints, which are currently rated under DC 5262, for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262 (2016).  

Under DC 5262, a 10 percent disability rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.  

The Veteran was most recently afforded a VA examination in February 2016, as directed by the October 2014 Board remand, based upon his allegations that his condition had worsened over time.  The Veteran reported swelling, pain, and stiffness to the bilateral shins, with flare ups of pain due to increased physical activity, but without further functional loss or impairment.  Upon physical examination, range of motion of the Veteran's knees and ankles were normal, with noted pain and tenderness, which did not result in functional loss.  

The Board affords great probative weight to the objective VA examinations of record, including most recently in February 2016, which were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Significantly, VA examinations throughout the appeal period document that the Veteran's condition has resulted in ongoing complaints of pain without functional impairment manifested by moderate knee or ankle disability or malunion of the tibia and fibula with moderate knee or ankle disability in order to warrant an increased 20 percent disability rating for the Veteran's right or left leg condition.  Id.  As such, initial ratings in excess of 10 percent for the Veteran's bilateral leg disabilities, to include shin splints, are not warranted for any period on appeal.  

The Board has considered the Veteran's ongoing complaints of pain and tenderness in his bilateral shins, including flare ups of increased pain with physical activity; however, such pain and functional limitation are adequately contemplated by the Veteran's assigned disability ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of the evidence is against the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for bilateral leg disabilities, to include shin splints, for the entire period on appeal, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, supra.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for lumbar spondylosis and degenerative disc disease (rated as 20 percent disabling from February 26, 2010), and a bilateral leg condition to include shin splints (each rated as 10 percent disabling from March 22, 1995), and a left lower extremity neurologic disability (rated as 10 percent disabling from July 19, 2005).  Based upon the above, the Veteran's current combined 40 percent disability rating does not meet the schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  

While failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b); the Board finds it probative that the evidence of record regarding the Veteran's service-connected back and leg disabilities does not document that such disabilities preclude the Veteran from securing or following a substantially gainful occupation for any period on appeal.  

The Veteran has a high school education and a diploma in automobile and diesel mechanics from a trade school.  While a March 2008 SSA favorable decision documents that the Veteran was found to be disabled beginning November 30, 2004, due to the severe impairments of gross exogenous obesity, chronic low back pain, diabetes mellitus with diabetic neuropathy, bilateral knee osteoarthritis, bilateral rotator cuff tendonitis, Achilles tendon rupture, chronic ankle instability, "FHL ten[o]synovitis," and adjustment disorder with depressed mood; the number of non-service-connected disabilities, which are clearly causing severe impairment to the Veteran, tends to show that the service-connected do not, by themselves, prevent the Veteran from obtaining and sustaining gainful employment.  

Additionally a May 2011 VA examiner found that the Veteran would be able to engage in sedentary and light duty occupations due to his service-connected disabilities, and more recently, a February 2016 VA examiner concluded that the Veteran's bilateral shin splints would not impact his ability to perform physical or sedentary work duties.  The Board does not find that the facts in this case establish that the Veteran is unemployable due to his service-connected disabilities versus multiple disabilities for which the Veteran is not service connected.

Given the above, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

Service connection for a right ankle disability, to include as secondary to service-connected right leg disability and shin splints, is denied.  

Service connection for a left ankle disability, to include as secondary to service-connected left leg disability and shin splints, is denied.  

Service connection for a neck disability, to include as secondary to a service-connected disability, is denied.  

Service connection for diabetes mellitus type II, to include as secondary to a service-connected disability, is denied.  

Service connection for diabetic retinopathy, to include as secondary to a service-connected disability, is denied.  

Service connection for morbid obesity, to include as secondary to a service-connected disability, is denied.  

Service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability, is denied.  

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.  

Service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.  

An initial disability rating in excess of 10 percent for a right leg disability is denied.  

An initial disability rating in excess of 10 percent for a left leg disability is denied.  

A TDIU rating is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


